DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Whitaker does not disclose or teach that the DC load 0526 is a variable 
speed electric load, let alone the feature that the output voltage and the output current (provided by the battery pack voltage configurator circuit) vary in magnitude based on the control of the plurality of switches (which is based on the determined load of the electric load).
The Examiner contends that
The amended claim with variable speed electric load is now shown in a newly found prior art namely Alston to meet the limitation when combined with the existing prior art. See new rejection. Hence the rejection.
The Applicant alleges that
Whitaker does not disclose or teach that a controller is configured to determine an electrical supply voltage of the DC fuseblock 0925 and that the controller is configured to control a plurality of switches based on the determined electrical supply voltage of the DC fuseblock 0925.
The Examiner contends that

The applicant has deliberately changed the rejection with Fig 9 instead of Fig 5 which clearly discloses power supply from solar panel [0524] being fed to the loads via converter [0525] and at the same time power supply is monitored via [switch 0534] and [Isense 0535] for charging the batter banks [0521, 0522 & 0523] which is controlled by controller [0510]. Hence the rejection.
The Applicant alleges that
Whitaker does not disclose or teach that the pack voltage and the pack current 
(provided by the battery pack voltage configurator circuit) vary in magnitude based on the control of the plurality of switches (which is based on the determined electrical supply voltage of the ESE).
The Examiner contends that
Whitaker discloses power coming from the solar panel [Fig 5, (0524)] {Col. 10, (L18)} is controlled [via controller [0510] {Col. 10, (L16)} with the help of switches [0534, 0533, 0532 & 0531] {Col. 10, (L22)} and each battery pack [0521 or 0522 or 0523] {Col. 10, (L17)] voltage is monitored by the controller [0510] with help of sensors like [Vsense] {Col. 10, (L14-L32)}. Hence the rejection. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Whitaker Patent No. US 8767379 in view of Alston Pub No. US 2011/0265506.
Regarding Independent Claim 1
Whitaker discloses a transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} for use in a transport vehicle {Col. 7, (L7-L12)}, the system comprising: 
a controller [0510] {Col. 10, (L16)} configured to determine [via Isense] {Col. 10, (L25)} a load of the electric load [0526]; and 
a battery pack [0521, 0522, 0523] {Col. 10, (L17)} voltage [via Vsense] {Col. 10, (L25)} configurator circuit [0525] {Col. 10, (L18-L19)} that includes: 
a first battery bank [0521] providing a first voltage and a first current [via 0533] {Col. 10, (L22)}, a second battery bank [0522] providing a second voltage and a second current [via 0532], and 
a plurality of switches [0531, 0532, 0533] {Col. 10, (L22)}, 
wherein the controller [0510] is configured to control the plurality of switches [0531, 0532, 0533] based on the determined load of the electric load [0526] {Col. 10, (L19)}, 

Whitaker fails to disclose a variable speed electric load; 
each of the first battery bank and the second battery bank including a plurality of battery modules, each of the battery modules having a battery management system configured to manage a plurality of battery cells of each of the battery modules.
However, Alston discloses a variable speed electric load [Fig 5B, (variable-speed compressor)] {¶ (0012)}; 
each of the first battery bank [Fig 7A, (high voltage-sub-bank of 110 cells)] {¶ (0127)} and the second battery bank [sub-bank of 8 cells] {¶ (0127)} including a plurality of battery modules [within 19] {¶ (0125)}, each of the battery modules [within 19] having a battery management system [26] {¶ (00123-0124)} configured to manage a plurality of battery cells [within 19] of each of the battery modules [within 19] {¶ (0125-0126)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better operating efficiency and operating at high voltage, the size and cost of the operating can be reduced due to lower operating current.
Regarding Claim 2
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, wherein when the load [0526] {Col. 10, (L19)} is determined 
Regarding Claim 3
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 2, 
wherein when one of the first battery bank [0521] {Col. 10, (L17)} or the second battery bank [0522] {Col. 10, (L17)}  malfunctions [overvoltage/undervoltage] {Col. 20, (L26-L32)}, the controller [0510] {Col. 10, (L16)} is configured to control the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the malfunctioned battery bank [0521 or 0522 or 0523] {Col. 10, (L17)} is disconnected from the battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)}.
Regarding Claim 4
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, 
wherein when the load is determined to be a second load [0527] {Col. 10, (L20)}, the controller [0510] {Col. 10, (L16)} is configured to control the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the first battery bank [0521] {Col. 10, (L17)}  connects to the second battery bank [0522] {Col. 10, (L17)}  in parallel and the output 
Whitaker fails to disclose the battery banks are connected in parallel.
However, Alston discloses battery banks [Fig 7A, (high voltage-sub-bank of 110 cells) & [sub-bank of 8 cells] {¶ (0127)} are connected in parallel {¶ (0127)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better operating efficiency and operating at high voltage, the size and cost of the operating can be reduced due to lower operating current.
Regarding Claim 5
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, 
wherein when the load is determined [via 0510] {Col. 10, (L16)}  to be a third load [any other dc load 0526 or any other 0527] {Col. 10, (L19-L20)}, the controller [0510] {Col. 10, (L16)} is configured to control the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the first battery bank [0521] {Col. 10, (L17)}  is disconnected [via 533] from the battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)} and the output voltage [at 0525] is the second voltage [from 0522] {Col. 10, (L14-L32)}.
Regarding Claim 6
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, 
wherein when the load is determined to be a third load [any other dc load 0526 or any other 0527] {Col. 10, (L19-L20)}, the controller [0510] {Col. 10, (L16)} is configured to 
Regarding Claim 7
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, 
wherein the first voltage [from 0521] and the second voltage [from 0522] have the same voltage value, and the first current [from 0521] and the second current [from 0522] have the same current value {Col. 10, (L14-L32)}.
Regarding Claim 8
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1, further comprising: an inverter [0525-DC to AC converter] Col. 10, (L18-L19)} for converting the output voltage to an AC voltage, wherein the electric load [0526] is driven by the AC voltage {Col. 10, (L36-L42)}.
Regarding Claim 9
Whitaker discloses the transport climate control system [Fig 5, (0500)] according to claim 1 {Col. 10, (L16-L32)}.
Whitaker fails to disclose the electric load is a multi-speed AC-driven.
However, Alston disclose the electric load is a multi-speed AC-driven compressor [Fig 5B, (variable-speed compressor)] {¶ (0012) & Abstract}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better 
Regarding Independent Claim 11
Whitaker discloses a method [Fig 5] {Col. 10, (L16-L32)} for configuring battery pack voltage steps for a transport vehicle {Col. 7, (L7-L12)} having a climate control system [500] {Col. 10, (L16)]; 
a controller [0510] {Col. 10, (L16)}; and 
a battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)}, the battery pack voltage configurator circuit [0525] having a first battery bank [0521] {Col. 10, L17)} providing a first voltage [via Vsense] {Col. 10, (L25)} and a first current [Isense] {Col. 10, (L25)}, a second battery bank [0522] {Col. 10, L17)} providing a second voltage [via Vsense] and a second current [Isense], and a plurality of switches [0531, 0532, 0533] {Col. 10, (L22)}, the method comprising: 
determining [via 0510] a load of the electric load [0526] {Col. 10, (L19)}; 
controlling [0510] the plurality of switches [0531, 0532, 0533] based on the determined load of the electric load [0526]; and 
the battery pack voltage configurator circuit [0525] providing an output voltage and an output current [at output of 0525] to drive the electric load [0526], 
wherein the output voltage [at output of 0525] and the output current vary in magnitude based on the control of the plurality of switches [0531, 0532, 0533] {Col. 10, (L14-L32)}.
Whitaker fails to disclose a variable speed electric load; 

However, Alston discloses a variable speed electric load [Fig 5B, (variable-speed compressor)] {¶ (0012)}; 
each of the first battery bank [Fig 7A, (high voltage-sub-bank of 110 cells)] {¶ (0127)} and the second battery bank [sub-bank of 8 cells] {¶ (0127)} including a plurality of battery modules [within 19] {¶ (0125)}, each of the battery modules [within 19] having a battery management system [26] {¶ (00123-0124)} configured to manage a plurality of battery cells [within 19] of each of the battery modules [within 19] {¶ (0125-0126)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better operating efficiency and operating at high voltage, the size and cost of the operating can be reduced due to lower operating current.
Regarding Claim 12
Whitaker discloses the method [Fig 5] {Col. 10, (L16-L32)} according to claim 11, further comprising: 
when the load [0526] {Col. 10, (L19)} is determined to be a first load, 
controlling [via 0510] {Col. 10, (L16)} the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the first battery bank [0521] {Col. 10, (L17)} connects to the second battery bank [0522] {Col. 10, (L17)} in series [via 533 & 532] {Col. 10, (L22)} and the output voltage [at 0525] {Col. 10, (L19)}  is the sum of the first voltage [from 0521] and the second voltage [from 0522] {Col. 10, (L14-L32)}.
Claim 13
Whitaker discloses the method [Fig 5] {Col. 10, (L16-L32)} according to claim 12, further comprising: 
when one of the first battery bank [0521] {Col. 10, (L17)} or the second battery bank [0522] {Col. 10, (L17)}  malfunctions [overvoltage/undervoltage] {Col. 20, (L26-L32)}, controlling [via 0510] {Col. 10, (L16)} the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the malfunctioned battery bank [0521 or 0522 or 0523] {Col. 10, (L17)} is disconnected from the battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)}.
Regarding Claim 14
Whitaker discloses the method [Fig 5] {Col. 10, (L16-L32)} according to claim 11, further comprising: 
when the load is determined to be a second load [0527] {Col. 10, (L20)}, controlling [via 0510] {Col. 10, (L16)} the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the first battery bank [0521] {Col. 10, (L17)}  connects to the second battery bank [0522] {Col. 10, (L17)}  in parallel and the output voltage is first voltage [from 0521] or the second voltage [from 0522] {Col. 10, (L14-L32)}.
Whitaker fails to disclose the battery banks are connected in parallel.
However, Alston discloses battery banks [Fig 7A, (high voltage-sub-bank of 110 cells) & [sub-bank of 8 cells] {¶ (0127)} are connected in parallel {¶ (0127)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better 
Regarding Claim 15
Whitaker discloses the method [Fig 5] {Col. 10, (L16-L32)} according to claim 11, further comprising: 
when the load is determined [via 0510] {Col. 10, (L16)} to be a third load [any other dc load 0526 or any other 0527] {Col. 10, (L19-L20)}, controlling [via 0510] {Col. 10, (L16)}  the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the first battery bank [0521] {Col. 10, (L17)} is disconnected [via 533] from the battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)} and the output voltage [at 0525]  is the second voltage [from 0522] {Col. 10, (L14-L32)}.
Regarding Claim 16
Whitaker discloses the method [Fig 5] {Col. 10, (L16-L32)} according to claim 11, further comprising: 
when the load is determined to be a third load [any other dc load 0526 or any other 0527] {Col. 10, (L19-L20)}, controlling [via 0510] {Col. 10, (L16)} the plurality of switches [0531, 0532, 0533] {Col. 10, (L22)} so that the second battery bank [0522] {Col. 10, (L17)} is disconnected [via 0532] {Col. 10, (L17)} from the battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)} and the output voltage [at 0525] is the first voltage [from 0521] {Col. 10, (L14-L32)}.
Regarding Claim 17
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 1 {Col. 10, (L14-L32)}.
Whitaker fails to disclose the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, the controller is further configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current based on the determined load of the electric load.
However, Alston discloses a controller [Fig 8B, (32)] {¶ (0123)} is configured to communicate with the battery management system [31] {¶ (0124)} of each of the battery modules [within 19] {¶ (0123)} to determine a status of the first battery bank [Fig 7A, (high voltage-sub-bank of 110 cells)] {¶ (0127)} and the second battery bank [Fig 7A, (sub-bank of 8 cells)] {¶ (0127)}, the controller [32] is further configured to control the plurality of switches [MOSFETS within 33] {¶ (0123)} based on the status of the first battery bank [high voltage-sub-bank of 110 cells]  and the second battery bank [sub-bank of 8 cells] to provide the output voltage [Figs 5A-5C, (350VDC or 115VAC or 12VDC)] {¶ (0012)} and the output current based on the determined load of the electric load [Fig 5B, (variable-speed compressor)] {¶ (0012)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better operating efficiency and operating at high voltage, the size and cost of the operating can be reduced due to lower operating current.
Regarding Claim 19
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 10, wherein each of the first battery bank [0521] {Col. 10, L17)} 
Whitaker fails to disclose a battery management system configured to manage a plurality of battery cells of each of the battery modules, the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, the controller is further configured to control the plurality of switches based on the determined electrical supply voltage of the ESE and the status of the first battery bank and the second battery bank to provide the pack voltage and the pack current.
However, Alston discloses a battery management system [Fig 7A, (26)] {¶ (00123-0124)} configured to manage a plurality of battery cells [within 19] {¶ (0125)} of each of the battery modules [within 19] {¶ (0125)}, the controller [32] {¶ (0123)} is configured to communicate with the battery management system [26] of each of the battery modules [within 19] to determine a status [via 31] {¶ (0125)} of the first battery bank [Fig 7A, (high voltage-sub-bank of 110 cells)] {¶ (0127)} and the second battery bank [sub-bank of 8 cells] {¶ (0127)}, the controller [32] is further configured to control the plurality of switches [MOSFETS within 33] {¶ (0123)}  based on the determined electrical supply voltage of the ESE [Fig 6, (17 or 16)] {¶ (0141)} and the status of the first battery bank [high voltage-sub-bank of 110 cells] and the second battery bank [sub-bank of 8 cells] to provide the pack voltage and the pack current {¶ (00123-0127)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Whitaker and Alston to have better .
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Whitaker Patent No. US 8767379, in view of Alston Pub No. US 2011/0265506 as applied to claim 17, and further in view of Schumacher et al. Pub No. US 2020/0207184.
Regarding Claim 18
Whitaker discloses the transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} according to claim 17 {Col. 10, (L14-L32)}.
Whitaker and Alston fail to disclose the determined load has one of a high speed and low torque requirement, a low speed and high torque requirement, or a low speed and low torque requirement, the controller is configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current to correspond to the one of the high speed and low torque requirement, the low speed and high torque requirement, or the low speed and low torque requirement.
However, Schumacher et al. discloses a determined load [Fig 2A, (202)] {¶ (0039)} has one of a high speed {¶ (0071)} and low torque requirement {¶ (0071)}, a low speed {¶ (0071)} and high torque requirement {¶ (0071)}, or a low speed and low torque requirement, the controller [220] {¶ (0071-0072)} is configured to control the plurality of switches [203s] {¶ (0048)} based on the status of the first battery bank [204] {¶ (0047)} and the second battery bank [206] {¶ (0047)} to provide the output voltage and the output current [at 202] to correspond to the one of the high speed and low torque 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Schumacher et al. into the combined teachings of Whitaker and Alston to have transport climate control operate in multiple modes of operation to preserve autonomous operation while in transit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 stands rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Whitaker Patent No. US 8767379.
Regarding Independent Claim 10
Whitaker discloses a transport climate control system [Fig 5, (0500)] {Col. 10, (L16-L32)} for use in a transport vehicle {Col. 7, (L7-L12)}, the system comprising: 
a controller [0510] {Col. 10, (L16)} configured to determine an electrical supply voltage of an electric supply equipment (ESE) [0524] {Col. 10, (L18)}; and 
a battery pack voltage configurator circuit [0525] {Col. 10, (L18-L19)} that includes: 
a first battery bank [0521] {Col. 10, L17)}, a second battery bank [0522] {Col. 10, L17)}, and a plurality of switches [0531, 0532, 0533] {Col. 10, (L22)}, 

wherein the battery pack voltage configurator circuit [0525] is configured to provide a pack voltage [via Vsense] and a pack current [Isense] to charge the first battery bank [0521] and/or the second battery bank [0522], the pack voltage [via Vsense] {Col. 10, (L25)} and the pack current [Isense] {Col. 10, (L25)} vary in magnitude based on the control of the plurality of switches [0531, 0532, 0533] {Col. 10, (L14-L32)}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838